TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00485-CV



                                   John Reed, Jr., Appellant

                                                 v.

                              Farmers Insurance Group, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 259,941-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant has been the beneficiary of four previous extensions of time to file his

opening brief, which was originally due in December 2014. The most recent extended deadline was

March 11, 2015. After this deadline passed without a brief being filed, our Clerk sent notice to

appellant—on April 29, 2015—warning that his brief was overdue and that the appeal could be

dismissed for want of prosecution if appellant did not respond with a reasonable explanation for the

failure by May 11, 2015. We have received no response from appellant other than a fifth motion for

extension of time that was filed on April 29, 2015 (the same day we sent our last notice) requesting

an extension until one week after this Court received a supplemental clerk’s record. While we

received that supplemental record on May 7—now almost three months ago—we still have yet to

receive appellant’s brief.
                If an appellant fails to file a brief, this Court is empowered to dismiss the appeal

for want of prosecution unless the appellant reasonably explains the failure and appellee is not

significantly injured by that failure.1 To date, appellant has provided no explanation of his ongoing

failure to file a brief, let alone filed one. We dismiss the appeal for want of prosecution.2



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 5, 2015




       1
           See Tex. R. App. P. 38.8(a)(1).
       2
           See id. R. 42.3(b).

                                                  2